EXHIBIT 10.4

 

Option No.________

 

Director Form

 

TERRA TECH CORP.

 

Stock Option Grant Notice

 

Stock Option Grant under the Company’s

Amended and Restated

2018 Equity Incentive Plan

 



1.

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Date of Option Grant:

 

 

 

 

 

 

3.

Type of Grant:

 

Non-Qualified

 

 

 

 

4.

Maximum Number of Shares forwhich this Option is exercisable:

 

 

 

 

 

 

5.

Exercise (purchase) price per share:

 

 

 

 

 

 

6.

Option Expiration Date:

 

 

 

 

 

 

7.

Vesting Start Date:

 

 

 

 

 

 

8.

Vesting Schedule: This Option shall become exercisable (and the Shares issued
upon exercise shall be vested) as follows provided the Participant is an
Employee, director or Consultant of the Company or of an Affiliate on the
applicable vesting date:

 

 

 

[Insert Vesting Schedule]



 

Notwithstanding the foregoing, in the event of a Change of Control (as defined
in the Plan) all of the Shares which are not then vested under this Option shall
become fully vested and immediately exercisable as of the date of the Change of
Control including, but not limited to, pursuant to a Corporate Transaction that
also constitutes a Change of Control pursuant to Section 25(b) of the Plan
unless this Option prior to the date of the Change of Control has expired or
been terminated pursuant to its terms or the terms of the Plan.

 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.

 



 1

  



  

The Company and the Participant acknowledge receipt of this Stock Option Grant
Notice and agree to the terms of the Stock Option Agreement attached hereto and
incorporated by reference herein, the Company’s Amended and Restated 2018 Equity
Incentive Plan and the terms of this Option Grant as set forth above.

 



 

TERRA TECH CORP.

  

 

 By:

 

 

Name:

 

  Title:

 

 

 

 

 

 

 

 

 

 

Participant

 



 



 2

  



   

TERRA TECH CORP.

 

STOCK OPTION AGREEMENT - INCORPORATED TERMS AND CONDITIONS

 

AGREEMENT made as of the date of grant set forth in the Stock Option Grant
Notice by and between Terra Tech Corp. (the “Company”), a Nevada corporation,
and the individual whose name appears on the Stock Option Grant Notice (the
“Participant”).

 

WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its common stock, $.001 par value per share (the “Shares”), under and
for the purposes set forth in the Company’s Amended and Restated 2018 Equity
Incentive Plan (the “Plan”);

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and

 

WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be of the type set forth in the Stock Option Grant Notice.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1. GRANT OF OPTION. The Company hereby grants to the Participant the right and
option to purchase all or any part of an aggregate of the number of Shares set
forth in the Stock Option Grant Notice, on the terms and conditions and subject
to all the limitations set forth herein, under United States securities and tax
laws, and in the Plan, which is incorporated herein by reference. The
Participant acknowledges receipt of a copy of the Plan.

 

2. EXERCISE PRICE. The exercise price of the Shares covered by the Option shall
be the amount per Share set forth in the Stock Option Grant Notice, subject to
adjustment, as provided in the Plan, in the event of a stock split, reverse
stock split or other events affecting the holders of Shares after the date
hereof (the “Exercise Price”). Payment shall be made in accordance with
Paragraph 10 of the Plan.

 

3. EXERCISABILITY OF OPTION. Subject to the terms and conditions set forth in
this Agreement and the Plan, the Option granted hereby shall become vested and
exercisable as set forth in the Stock Option Grant Notice and is subject to the
other terms and conditions of this Agreement and the Plan.

 

4. TERM OF OPTION. This Option shall terminate on the Option Expiration Date as
specified in the Stock Option Grant Notice, but shall be subject to earlier
termination as provided herein or in the Plan.

 

If the Participant ceases to be an Employee, director or Consultant of the
Company or of an Affiliate for any reason other than the death or Disability of
the Participant, or termination of the Participant for Cause (the “Termination
Date”), the Option to the extent then vested and exercisable pursuant to Section
3 hereof as of the Termination Date, and not previously terminated in accordance
with this Agreement, may be exercised within three months after the Termination
Date, or on or prior to the Option Expiration Date as specified in the Stock
Option Grant Notice, whichever is earlier, but may not be exercised thereafter
except as set forth below. In such event, the unvested portion of the Option
shall not be exercisable and shall expire and be cancelled on the Termination
Date.

 

 3

  



 

In the event of the Participant’s Disability or death within three months after
the Termination Date, the Participant or the Participant’s Survivors may
exercise the Option within one year after the Termination Date, but in no event
after the Option Expiration Date as specified in the Stock Option Grant Notice.

  

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, the Participant’s right to exercise any unexercised portion
of this Option even if vested shall cease immediately as of the time the
Participant is notified his or her service is terminated for Cause, and this
Option shall thereupon terminate. Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Administrator determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.

 

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one year after the
Participant’s termination of service due to Disability or, if earlier, on or
prior to the Option Expiration Date as specified in the Stock Option Grant
Notice. In such event, the Option shall be exercisable:

 



 

(a)to the extent that the Option has become exercisable but has not been
exercised as of the date of the Participant’s termination of service due to
Disability; and

 

 

 

 

(b)in the event rights to exercise the Option accrue periodically, to the extent
of a pro rata portion through the date of the Participant’s termination of
service due to Disability of any additional vesting rights that would have
accrued on the next vesting date had the Participant not become Disabled. The
proration shall be based upon the number of days accrued in the current vesting
period prior to the date of the Participant’s termination of service due to
Disability.



 

In the event of the death of the Participant while an Employee, director or
Consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one year after the date of death of the
Participant or, if earlier, on or prior to the Option Expiration Date as
specified in the Stock Option Grant Notice. In such event, the Option shall be
exercisable:

 



 

(x)to the extent that the Option has become exercisable but has not been
exercised as of the date of death; and

 

 

 

 

(y)in the event rights to exercise the Option accrue periodically, to the extent
of a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Participant not died.
The proration shall be based upon the number of days accrued in the current
vesting period prior to the Participant’s date of death.



 

 4

  



 

5. METHOD OF EXERCISING OPTION. Subject to the terms and conditions of this
Agreement, the Option may be exercised by written notice to the Company or its
designee, in substantially the form of Exhibit A attached hereto (or in such
other form acceptable to the Company, which may include electronic notice). Such
notice shall state the number of Shares with respect to which the Option is
being exercised and shall be signed by the person exercising the Option (which
signature may be provided electronically in a form acceptable to the Company).
Payment of the Exercise Price for such Shares shall be made in accordance with
Paragraph 10 of the Plan, except that Participant shall have the right to
exercise by any method described in (b) or (c) of Paragraph 10 of the Plan
without Administrator approval. The Company shall deliver such Shares as soon as
practicable after the notice shall be received, provided, however, that the
Company may delay issuance of such Shares until completion of any action or
obtaining of any consent, which the Company deems necessary under any applicable
law (including, without limitation, state securities or “blue sky” laws). The
Shares as to which the Option shall have been so exercised shall be registered
in the Company’s share register in the name of the person so exercising the
Option (or, if the Option shall be exercised by the Participant and if the
Participant shall so request in the notice exercising the Option, shall be
registered in the Company’s share register in the name of the Participant and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person exercising the Option.
In the event the Option shall be exercised, pursuant to Section 4 hereof, by any
person other than the Participant, such notice shall be accompanied by
appropriate proof of the right of such person to exercise the Option. All Shares
that shall be purchased upon the exercise of the Option as provided herein shall
be fully paid and nonassessable.

   

6. PARTIAL EXERCISE. Exercise of this Option to the extent above stated may be
made in part at any time and from time to time within the above limits, except
that no fractional share shall be issued pursuant to this Option.

 

7. NON‑ASSIGNABILITY. The Option shall not be transferable by the Participant
otherwise than by will, by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act or the rules thereunder. Such transferee
shall remain subject to all the terms and conditions applicable to the Option
prior to such transfer and each such transferee shall so acknowledge in writing
as a condition precedent to the effectiveness of such transfer. The term
“Immediate Family” shall mean the Participant’s spouse, former spouse, parents,
children, stepchildren, adoptive relationships, sisters, brothers, nieces,
nephews and grandchildren (and, for this purpose, shall also include the
Participant). Except as provided above in this paragraph, the Option shall be
exercisable, during the Participant’s lifetime, only by the Participant (or, in
the event of legal incapacity or incompetency, by the Participant’s guardian or
representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Option or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon the Option shall be null and void.

 

 5

  



 

8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE. The Participant shall have no rights
as a stockholder with respect to Shares subject to this Agreement until
registration of the Shares in the Company’s share register in the name of the
Participant. Except as is expressly provided in the Plan with respect to certain
changes in the capitalization of the Company, no adjustment shall be made for
dividends or similar rights for which the record date is prior to the date of
such registration.

 

9. ADJUSTMENTS. The Plan contains provisions covering the treatment of Options
in a number of contingencies such as stock splits and mergers. Provisions in the
Plan for adjustment with respect to stock subject to Options and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference.

 

10. TAXES. The Participant acknowledges and agrees that (i) any income or other
taxes due from the Participant with respect to this Option or the Shares
issuable pursuant to this Option shall be the Participant’s responsibility; (ii)
the Participant was free to use professional advisors of his or her choice in
connection with this Agreement, has received advice from his or her professional
advisors in connection with this Agreement, understands its meaning and import,
and is entering into this Agreement freely and without coercion or duress; (iii)
the Participant has not received and is not relying upon any advice,
representations or assurances made by or on behalf of the Company or any
Affiliate or any employee of or counsel to the Company or any Affiliate
regarding any tax or other effects or implications of the Option, the Shares or
other matters contemplated by this Agreement; and (iv) neither the
Administrator, the Company, its Affiliates, nor any of its officers or
directors, shall be held liable for any applicable costs, taxes, or penalties
associated with the Option if, in fact, the Internal Revenue Service were to
determine that the Option constitutes deferred compensation under Section 409A
of the Code.

 

The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income. At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Participant on exercise
of the Option. The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.

 

 6

  



 

11. PURCHASE FOR INVESTMENT. Unless the offering and sale of the Shares to be
issued upon the particular exercise of the Option shall have been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue the Shares covered by such exercise unless the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act and until the following conditions have been fulfilled:

  



 

(a)The person(s) who exercise the Option shall warrant to the Company, at the
time of such exercise, that such person(s) are acquiring such Shares for their
own respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such exercise:

 

 

 

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

 

 

 

 

(b)If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the Securities Act without registration thereunder. Without
limiting the generality of the foregoing, the Company may delay issuance of the
Shares until completion of any action or obtaining of any consent, which the
Company deems necessary under any applicable law (including without limitation
state securities or “blue sky” laws).



  

12. RESTRICTIONS ON TRANSFER OF SHARES.

 



 

(a)The Participant agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with FINRA rules or
similar rules thereto promulgated by another regulatory authority (such period,
the “Lock-Up Period”). Such agreement shall be in writing and in form and
substance reasonably satisfactory to the Company and such underwriter and
pursuant to customary and prevailing terms and conditions. Notwithstanding
whether the Participant has signed such an agreement, the Company may impose
stop-transfer instructions with respect to the Shares or other securities of the
Company subject to the foregoing restrictions until the end of the Lock-Up
Period.

 

 

 

 

(b)The Participant acknowledges and agrees that neither the Company, its
stockholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the service of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.



 

 7

  



 

13. NO OBLIGATION TO MAINTAIN RELATIONSHIP. The Participant acknowledges that:
(i) the Company is not by the Plan or this Option obligated to continue the
Participant as an employee, director or Consultant of the Company or an
Affiliate; (ii) the Plan is discretionary in nature and may be suspended or
terminated by the Company at any time; (iii) the grant of the Option is a
one-time benefit which does not create any contractual or other right to receive
future grants of options, or benefits in lieu of options; (iv) all
determinations with respect to any such future grants, including, but not
limited to, the times when options shall be granted, the number of shares
subject to each option, the option price, and the time or times when each option
shall be exercisable, will be at the sole discretion of the Company; (v) the
Participant’s participation in the Plan is voluntary; (vi) the value of the
Option is an extraordinary item of compensation which is outside the scope of
the Participant’s employment or consulting contract, if any; and (vii) the
Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

14. NOTICES. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

 

If to the Company:

 

Terra Tech Corp.

2040 Main Street, Suite 225

Irvine, California 92614

Attention: Chief Financial Officer and General Counsel

 

If to the Participant at the address set forth on the Stock Option Grant Notice

 

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

15. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Nevada and agree that such litigation shall be conducted in the
state courts of Clark County, Nevada or the federal courts of the United States
for the District of Nevada.

 



 8

  



 

16. BENEFIT OF AGREEMENT. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

17. ENTIRE AGREEMENT. This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof (with the exception of
acceleration of vesting provisions contained in any other agreement with the
Company). No statement, representation, warranty, covenant or agreement not
expressly set forth in this Agreement shall affect or be used to interpret,
change or restrict, the express terms and provisions of this Agreement.
Notwithstanding the foregoing in all events, this Agreement shall be subject to
and governed by the Plan.

 

18. MODIFICATIONS AND AMENDMENTS. The terms and provisions of this Agreement may
be modified or amended as provided in the Plan.

 

19. WAIVERS AND CONSENTS. Except as provided in the Plan, the terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions. No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar. Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

20. DATA PRIVACY. By entering into this Agreement, the Participant: (i)
authorizes the Company and each Affiliate, and any agent of the Company or any
Affiliate administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of options and the administration of the Plan; (ii) to the extent permitted by
applicable law waives any data privacy rights he or she may have with respect to
such information, and (iii) authorizes the Company and each Affiliate to store
and transmit such information in electronic form for the purposes set forth in
this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  



 9

  



 

Exhibit A

 

NOTICE OF EXERCISE OF STOCK OPTION

 



To:Terra Tech Corp.



 

IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.

 

Ladies and Gentlemen:

 

I hereby exercise my Stock Option to purchase _________ shares (the “Shares”) of
the common stock, $.001 par value, of Terra Tech Corp. (the “Company”), at the
exercise price of $________ per share, pursuant to and subject to the terms of
that Stock Option Grant Notice dated _______________, 20__.

 

I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

 

I am paying the option exercise price for the Shares as follows:

 

_________________________________________

 

Please issue the Shares (check one):

 

o to me; or

 

o to me and ____________________________, as joint tenants with right of
survivorship,

 

at the following address:

 

________________________________________

________________________________________

________________________________________

 



 

Exhibit A-1


  



   

My mailing address for stockholder communications, if different from the address
listed above, is:

 

________________________________________

________________________________________

________________________________________

 



 

Very truly yours,

 

 

 

 

 

 

 

 

Participant (signature)

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Date

 



 



 

Exhibit A-2

